Walton, J.
This is a suit to recover money supposed to have *345been loaned to the town of St. Albans. It appears that one J. M. Skinner, who, for many years, acted as chairman of the board of selectmen of the town, hired the money, pretending that it was needed to pay town debts, and that he has absconded, leaving orders outstanding against the town to the amount of about $17,000, although his last report to the town showed an indebtedness of only $3,500; and the defendants claim to believe that Skinner embezzled this money, together with other large sums; and it is upon this ground that they resist the payment of it.
It is now settled law ill this state that no suit can be maintained against a town to recover money loaned to its officers, unless the plaintiff proves that the officers had authority to hire the money, or that the hiring has been ratified by the town, or that the money has been applied to the legitimate uses of the town and such apx>lication ratified by the town. Even the payment of a town debt with money hired without authority will not be sufficient to charge the town, unless the town has ratified the payment. Lincoln v. Stockton, 75 Maine, 141; Otis v. Stockton, 76 Maine, 506; Brown v. Winterport, 79 Maine, 563.
A careful examination of the evidence in this case fails to satisfy us that the selectmen had authority to hire the money sued for, or to give the orders declared on, or that the money, or any portion of it, has been applied to the legitimate uses of the town, or to the payment of any town debt, or that the town has ever ratified the action of its officers in any of these particulars. It is therefore clear that the action is not maintainable.

Judgment for defendants.

Peters, C. J., Daneokih, Virgin, Emery and Haskell, JJ., concurred.